Exhibit 10.1

 

LOGO [g905587g80c24.jpg]

Rick Markee

Executive Chairman

2101 91st Street

North Bergen, NJ 07047

T: 201-624-3100

F: 201-624-3880

www.vitaminshoppe.com

 

March 31, 2015

Anthony Truesdale

CEO

Vitamin Shoppe, Inc.

2101 91st Street

North Bergen, New Jersey 07047

 

Re: Separation Agreement

Dear Tony:

This letter agreement (the “Letter Agreement”) will confirm our understanding
with regard to your resignation of employment with Vitamin Shoppe, Inc. (the
“Company”) on April 3, 2015.

 

  1. Transition and Separation. Your last day of work with the Company and your
employment resignation date will be April 3, 2015 (the “Resignation Date”).
Between the date hereof and the Resignation Date, you acknowledge that the
Company may reduce or eliminate some or all of your duties, authorities and
responsibilities in such manner as it determines to be appropriate in its sole
discretion. In addition, you will transition services between the date hereof
and the Resignation Date (and for a reasonable period thereafter to the extent
reasonably requested by the Company) to facilitate a smooth transition of your
job responsibilities to your successor, and perform such other duties and
responsibilities prior to the Resignation Date as reasonably requested by the
Company. You will resign all of your positions at the Company and its affiliates
(and as a fiduciary of any benefit plan of the Company and its affiliates) as of
the Resignation Date, and you will execute such additional documents as
requested by the Company to evidence the foregoing. From the date hereof until
the Resignation Date, the Company will continue to pay your regular base salary
and you generally will continue to be eligible for all employee benefits to
which you are currently entitled.

 

  2. Continued Employment. The Company has elected to employ you as an advisor
from the Resignation Date until no later than June 26, 2015. Your employment
shall be at will, which means that either you or the Company may terminate the
employment at any time for any reason or no reason, with or without notice. As
an advisor, you shall provide advice to the Company as may be necessary and
appropriate until June 26, 2015 or such earlier date as determined by you or the
Company. Your compensation shall be equivalent to your weekly base wages
immediately preceding the Resignation Date. You will continue to participate in
any employee health, welfare, or other fringe benefit plan of the Company in
accordance with the terms of your participation immediately preceding the
Resignation Date. Upon the termination of your employment as an advisor (the
“Separation Date”), you may be eligible pursuant to the federal Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) to elect to continue your
participation for a time in the Company’s health and welfare plan. Information
regarding a COBRA election will be mailed to you after the Separation Date.

 

  3. Accrued Benefits. Within thirty (30) days following the Separation Date,
you will be paid for accrued, unused personal time off, plus any accrued but
unpaid base salary and any unreimbursed business expenses entitled to
reimbursement, in each case, as of the Separation Date, all in accordance with
the Company’s policies.



--------------------------------------------------------------------------------

  4. Vesting of Equity Awards. All equity awards that have been or will be
issued to you shall continue to vest through June 26, 2015, even if the
Separation Date occurs earlier. All other terms and conditions of the Company’s
equity-based incentive plans shall remain in full force and effect.

 

  5. Stock Option Plan. The Company warrants that notwithstanding any contrary
provision in the VS Parent, Inc. 2006 Stock Option Plan, or any other Plan, or
any agreement for the grant or purchase of any options in the stock of VS
Parent, Inc. or the Company (or any predecessor, successor or affiliate of
either such entity) signed by you, the period during which your options with
respect to such stock will remain exercisable is and shall be extended until and
through June 26, 2016.

 

  6. 2015 Annual Cash Bonus. The Company will pay you fifty percent (50%) of the
annual cash bonus for 2015 attributable to the performance of the Company as a
whole that you would have earned, if any, based on Company results and your
individual operating objectives for 2015 had your employment not terminated.
Such payment shall occur in 2016 at the time annual cash bonuses are paid to
other senior executives of the Company.

 

  7. No other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Letter Agreement, you will not receive any additional
compensation, severance or other benefits following the Resignation Date or the
Separation Date.

 

  8. Governing Law. This Letter Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of New York,
without regard to the choice of law rules thereof.

 

  9. Continuing Effect of Employment Agreement. This Letter Agreement is an
amendment to that certain Employment and Non-Competition Agreement dated
June 12, 2006, as amended on December 28, 2007, on September 25, 2009, on
February 28, 2011, and on March 29, 2012, by and among you, the Vitamin Shoppe,
Inc. and Vitamin Shoppe Industries Inc. (the “Employment Agreement”). This
Letter Agreement shall control and supersede the Employment Agreement to the
extent there is a discrepancy between it and the Employment Agreement. The
Employment Agreement otherwise remains in full force and effect.

 

  10. Entire Agreement. This Letter Agreement, the Employment Agreement and
those documents expressly referenced therein constitute the entire agreement
between you and the Company with respect to the subject matter hereof and shall
supersede any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or oral. This
Letter Agreement may be amended or modified only by a written instrument
executed by you and the Company.

If this Letter Agreement accurately reflects you understanding as to the terms
and conditions of your resignation of employment with the Company, please sign
and date in the space provided below and return the same to me for the Company’s
records.

On behalf of the Company, I wish you the best of luck in your future endeavors.

Very truly yours,

 

VITAMIN SHOPPE, INC. By:

/s/ Richard L. Markee

Name: Richard L. Markee Date: March 31, 2015



--------------------------------------------------------------------------------

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my resignation of employment with the Company, and I
hereby confirm my agreement to the same.

 

Date: March 31, 2015

/s/ Anthony Truesdale

Anthony Truesdale